Citation Nr: 1209333	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  08-25 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Durham, Counsel






INTRODUCTION

The Veteran served on active duty from June 1985 to December 1992, June 1998 to February 1999, May 1999 to September 1999, and January 2002 to February 2007.  The Veteran also served in the Air National Guard and in the Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2007 and March 2008 rating decisions, which denied service connection for sleep apnea.

The record reflects that the Veteran submitted additional evidence to the Board in conjunction with this case accompanied by a waiver of initial review of this evidence by the agency of original jurisdiction in accord with 38 C.F.R. § 20.1304.


FINDING OF FACT

Resolving doubt in favor of the Veteran, his sleep apnea is causally or etiologically related to his active duty service.


CONCLUSION OF LAW

Service connection for sleep apnea is warranted.  See 38 U.S.C.A. § 1110, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection, the benefit sought on appeal has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   
The Veteran is seeking entitlement to service connection for sleep apnea.  Specifically, he has asserted that he developed sleep apnea during his active duty service. 

A review of the Veteran's service treatment records reveals that the Veteran marked 'no' to the question of whether he had frequent trouble sleeping on a February 1985 Report of Medical History upon enlistment into the Air Force and on a December 1992, an October 1997, a March 1999, and an August 2001 Report of Medical History.  The Veteran reported having trouble sleeping on a July 2006 Report of Medical History.  He reported that he had difficulty falling asleep all of the time.  In a November 27, 2006, service treatment record, the Veteran complained of excessive daytime somnolence (excessive sleepiness) and snoring.  It was noted in this record that the Veteran presented with symptoms suggestive of obstructive sleep apnea.  A polysomnography was ordered.  In a March 12, 2007, polysomnogram report from Walter Reed Army Medical Center, the Veteran was diagnosed with mild obstructive sleep apnea.

In a May 2008 private medical record from OU Physicians, the Veteran was noted as having sleep apnea.

Upon review of the claims file, the Board acknowledges that the evidence of record does not reflect that the Veteran was diagnosed with sleep apnea on active duty.  However, the Board notes that the Veteran sought treatment for sleep complaints in November 2006 while he was on active duty.  At that time, it was suspected that he had obstructive sleep apnea and a polysomnography was ordered.  While the Veteran did not undergo a polysomnography, which ultimately showed that he did have obstructive sleep apnea, until almost a month after discharge from service, the Board does not find that the Veteran's claim should be prejudiced by the delay in the scheduling of the polysomnography.

Therefore, as the evidence of record does not reflect that the Veteran had sleep apnea prior to service, he sought treatment for sleep complaints during service, it was suspected that he had sleep apnea during service, he was diagnosed with obstructive sleep apnea within 1 month of leaving service, he has a current diagnosis of sleep apnea, and there is no medical evidence of record indicating that he did not develop sleep apnea while on active duty, the Board concludes that there is at least an approximate balance of positive and negative evidence as to whether the Veteran's sleep apnea was caused by his active duty service.  Thus, resolving doubt in favor of the Veteran, the Board concludes that service connection must be granted for the Veteran's sleep apnea.


ORDER

Entitlement to service connection for sleep apnea is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


